DETAILED ACTION
NOTE: The period for reply has restarted and this action is a Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gourgey et al. (U.S. Patent Number 7,106,220).
Referring to claim 13, Gourgey et al. discloses a children’s Braille computer tablet, comprising: a computer tablet having a display including at least one self-scrolling Braille display (40 & Fig 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. in view of Colani (DE 303852 A1).
Referring to claim 14, Roberts et al. discloses a display panel for a self-scrolling Braille display, comprising: a substrate, an array of Braille pins disposed in the substrate in hydraulic communication with a corresponding array of droplet channels disposed in the substrate, wherein the droplet channels are disposed to producing electrowetting forces under electronic controls, each droplet channel containing its own respective one or more droplets which are actuated by the electrowetting forces under the electronic controls to provide hydraulic pressure to raise and lower the Braille pins, and wherein electrical traces and contacts are disposed in the substrate to provide electrical communication for the electronic controls via an external electronics system (Figs. 4, 6, 7, 10 & 11 & column 8 lines 39-62).  Roberts et al. does not disclose pins or pins sets which are hydraulically actuated by an electronically controlled array of droplet channels containing one or more droplets actuated by electrowetting forces.  However, Colani teaches pins or pins sets which are hydraulically actuated by an electronically controlled array of droplet channels containing one or more droplets actuated by electrowetting forces (Braile element for alphanumeric output pins raised by electro-hydraulic actutation).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include pins or pins sets which are hydraulically actuated by an electronically controlled array of droplet channels containing one or more droplets actuated by electrowetting forces, as disclosed by Colani, incorporated into Roberts et al. in order to form Braille characters.
Referring to claim 15, Roberts et al., as modified by Colani, teaches wherein the droplets do not traverse gaps between electrowetting electrodes disposed on the droplet channels, but instead reciprocate up and down under alternating electrowetting forces within a predefined region of the droplet channels and which region is limited by a droplet size (column 8 lines 39-62 of Roberts et al. and Figs. 1 & 2 of Colani).
Referring to claim 16, Roberts et al. discloses wherein the substrate is assembled from layers using layer-based manufacturing (Figs. 4, 6, 7, 10 & 11).
Referring to claim 17, Roberts et al. discloses wherein the substrate is part of an apparatus selected from the set consisting of a worn device, a finger-worn device, a desktop device, a portable device, a mobile device, a tablet computer, a laptop computer, a desktop computer, a smartphone, a smartwatch, a smartdevice, a handheld device, a directory, a kiosk, an instrument panel, a control mechanism, a button, a knob, a handle, a sign, a label, and a container (Fig. 3).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications used together or separately teach programmed succession and wherein the one or more traveling Braille dots are configured to form at least one Braille character and when actuated are allowed to accelerate freely within a void region disposed within the substrate until they tap against said portion of the user’s body resting on the substrate to signify the raised stated of the pins or pin sets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KESHA FRISBY/Primary Examiner, Art Unit 3715